DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/19 has been considered by the examiner.

Drawings
The drawings were received on 10/18/19.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


As the claims are presently worded it is not clear what is intended in each instance of the use of the term. Therefore clarification is required in order to properly search and compare prior art. As such these claims will not be further considered with respect to the prior arts pending clarification of the claim language.

The examiner invites applicant to call and schedule an interview prior to responding to this office action as it would be helpful to discuss the claim language required to overcome the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0128876 to Fel teaches a scan chain for testing a combinatorial logic circuit includes a first scan chain path of flip-flops connected to the combinatorial logic circuit for functional mode operation during runtime of the combinatorial logic circuit. A second scan chain path of flip-flops is also connected to the combinatorial logic circuit 
US 10417363 to Kaur et al. teacha multibit merging scheme to allow the flip-flops from a single shift register to be merged into a serial multibit configuration and flip-flops from different shift registers to be merged into a parallel multibit configuration, for example based on the physical proximity of the shift registers to each other
US 2009/0119559 to Foutz et al. teach latches in an integrated circuit are wired into a plurality of scan chains to make it easier to put the integrated circuit into different states for testing purposes. Decompression logic may also include a shift register to recycle earlier scan input data or other logic to control how data from scan inputs is distributed to scan chains.  Response data, which resulted from the test data inputted into scan chains, outputs from scan chains into masking logic. Masking logic can then be used to block unknown values in the response data or used to map unknown values in the response data to known values.
Obien et al. "Constrained ATPG for functional RTL circuits using F-Scan," 2010 IEEE International Test Conference, Austin, TX, USA, 2010, pp. 1-10. Teach aside from reduced area overhead, test application is also kept at the minimum by F-scan because of limited use of hold functions. Using hold functions does not only increase the number of primary inputs augmented, but also results in multiple test configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111